department of the treasury internal_revenue_service washington d c date jl contact person rerererereeeerere 1d number erereererekeereke telephone number errererererereeeereer t e0o b4 employer_identification_number t 1sse00 legend a dear applicant this is in reference to your letter of date requesting a ruling that expenditures pursuant to the program described will not constitute taxable_expenditures within the meaning of sec_4945 of the internal_revenue_code you are a nonprofit corporation exempt from federal_income_tax pursuant to sec_501 of the code classified as a private_foundation under sec_509 of the code your proposed program will make grants to eligible charities in order to be an eligible charity an organization must be tax exempt under sec_501 c of the code and may not a private_foundation or otherwise excluded under the terms of the plan generally the organizations must benefit the community in directly providing social services education civic activities cultural actives youth or health and human services you will not make grants to several types of organizations including religious organizations veterans’ organizations political organizations and organizations that provide funds or services to organizations located in foreign countries in order for an eligible charity to receive a grant under your program it must have received a minimum of hours of volunteer services during a calendar_year from one full-time or part-time_employee of a or its subsidiaries boo the volunteer service must be performed on the employees personal time and not during working hours the employee may submit a grant application upon completion of hours of volunteer work if the application is completed and filed in a timely manner a grant will be awarded sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code defines the term taxable_expenditure to include a grant by a private_foundation to any organization except an organization that is described in sec_509 or or is an exempt private_operating_foundation as defined in sec_4940 or where the private_foundation exercises expenditure_responsibility sec_4945 of the code defines the term taxable_expenditure as expenditure for any purpose other than one specified in sec_170 of the code sec_170 of the code defines the term charitable_contribution to include a contribution to or for_the_use_of a corporation organized and operated exclusively for charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals sec_501 of the internal_revenue_code exempts from federal taxation organizations that are operated exclusively for charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals under the terms of the program only organizations that are tax exempt under sec_501 of the code and are not private_foundations may be eligible to receive grants the purposes enumerated under sec_170 of the code constitute exempt purposes within the meaning of sec_501 c thus a contribution to a 501_c_3_organization would be a contribution for purposes specified in sec_170 of the code based upon the information you submitted and assuming your program will be conducted as proposed we rule that your expenditures pursuant to the program described above are not taxable_expenditures under sec_4945 d of the code because they are given to organizations that are not private_foundations to be used for one or more of the purposes specified in sec_170 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based t is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code we are informing the ohio te_ge office of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours bereta v book geraid v sack chief exempt_organizations technical branch
